     Case 2:19-cv-00451-KJM-KJN Document 47 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY L. PATTON,                                  No. 2: 19-cv-0451 KJN P
12                           Plaintiff,
13            v.                                          ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    F.N.P. LOADHOLT, et al.,
15                           Defendants.
16

17           By an order filed March 5, 2020, this court ordered plaintiff to complete and return to the

18   court, within sixty days, the USM-285 form necessary to effect service on defendant Vidal

19   Sanchez. That sixty days day period has since passed, and plaintiff has not responded in any way

20   to the court’s order.

21           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

22   district judge to this action; and

23           IT IS HEREBY RECOMMENDED that defendant Vidal Sanchez be dismissed.

24           These findings and recommendations will be submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

26   being served with these findings and recommendations, plaintiff may file written objections with

27   the court. The document should be captioned “Objections to Findings and Recommendations.”

28   Plaintiff is advised that failure to file objections within the specified time
                                                         1
     Case 2:19-cv-00451-KJM-KJN Document 47 Filed 05/21/20 Page 2 of 2

 1   may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th

 2   Cir. 1991).

 3   Dated: May 21, 2020

 4

 5

 6

 7
     Patt451.fusm
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
